NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 29 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

DRAKES BAY OYSTER COMPANY;                      No. 13-15390
KEVIN LUNNY,
                                                D.C. No. 4:12-cv-06134-YGR
              Plaintiffs - Appellees,

  v.                                            MEMORANDUM*

ENVIRONMENTAL ACTION
COMMITTEE OF WEST MARIN;
NATIONAL PARKS CONSERVATION
ASSOCIATION; NATURAL
RESOURCES DEFENSE COUNCIL;
SAVE OUR SEASHORE,

              Applicants-in-intervention -
Appellants,

  And

SALLY JEWELL, in her official capacity
as Secretary, U.S. Department of the
Interior; U.S. DEPARTMENT OF
INTERIOR; U.S. NATIONAL PARK
SERVICE; JONATHAN B. JARVIS, in
his official capacity as Director, U.S.
National Park Service,

              Defendants.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                            Submitted April 25, 2014**

Before: McKEOWN and WATFORD, Circuit Judges, and MARBLEY, District
Judge.***

      The district court denied the motion filed by the Environmental Action

Committee of West Marin, National Parks Conservation Association, Natural

Resources Defense Council, and Save Our Seashore (collectively, “proposed

intervenors”) to intervene as of right under Federal Rule of Civil Procedure 24(a).

While appeal of that order was pending, we issued our decision in Drakes Bay

Oyster Co. v. Jewell, 729 F.3d 967 (9th Cir. 2013), amended by — F.3d — , No.

13-15227, 2014 WL 114699 (9th Cir. 2014). To the extent that this appeal by the

proposed intervenors is not moot as a consequence of our decision in Drakes Bay

Oyster Co. v. Jewell, on de novo review we affirm the districts court’s denial of

their motion to intervene. See Freedom from Religion Found., Inc. v. Geithner,

644 F.3d 836, 840 (9th Cir. 2011). The proposed intervenors have not satisfied the



        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Algenon L. Marbley, District Judge for the U.S.
District Court for the Southern District of Ohio, sitting by designation.

                                         2
test for intervention as of right. In particular, they failed to make a “very

compelling showing” that the government will not adequately represent their

interests. Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003) (internal

quotation marks omitted).

      AFFIRMED.




                                           3